ORDER
PER CURIAM:
Petitioner, in this original proceeding seeks an appropriate writ to require the respondent court to grant petitioner’s motion to suppress certain evidence, which said motion had been denied by the respondent court, all in the criminal cause of State of Montana vs. Frank Rodriguez, now pending in the respondent court.
Following oral presentation of the petition by counsel the matter was taken under advisement, and the Court now being informed therein,
Ordered that the relief requested be, and it hereby is, denied.